Exhibit 10.7

SECOND AMENDED AND RESTATED

HORNBECK OFFSHORE SERVICES, INC.

INCENTIVE COMPENSATION PLAN

EXECUTIVE OFFICER RESTRICTED STOCK UNIT AGREEMENT

(Time Vesting)

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
                     (the “Award Date”) by and between Hornbeck Offshore
Services, Inc. (the “Company”) and                      (“Employee”).

1. GRANT OF RESTRICTED STOCK UNITS. Pursuant to the Second Amended and Restated
Hornbeck Offshore Services, Inc. Incentive Compensation Plan (the “Plan”)
Employee is hereby awarded Restricted Stock Units covering                     
shares of the Common Stock of the Company. On any day, the value of a Restricted
Stock Unit shall equal the Fair Market Value of one share of Common Stock of the
Company. All of the Restricted Stock Units shall be subject to the Forfeiture
Restrictions as set forth in Section 4 of this Agreement.

2. EFFECT OF THE PLAN. The Restricted Stock Units awarded to Employee are
subject to all of the terms and conditions of the Plan, which terms and
conditions are incorporated herein for all purposes, and of this Agreement
together with all rules and determinations from time to time issued by the
Committee and by the Board pursuant to the Plan. The Company hereby reserves the
right to amend, modify, restate, supplement or terminate the Plan without the
consent of Employee, so long as such amendment, modification, restatement or
supplement shall not materially reduce the rights and benefits available to
Employee hereunder, and this Award shall be subject, without further action by
the Company or Employee, to such amendment, modification, restatement or
supplement unless provided otherwise therein. Capitalized terms used but not
defined in this Agreement shall have the meanings ascribed to such terms in the
Plan.

3. DEFINITIONS.

(a) “Disability” means permanent and total disability within the meaning of
section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

(b) “Forfeiture Restrictions” means the prohibition on transfer of the
Restricted Stock Units and the obligations to forfeit the Restricted Stock Units
to the Company as set forth in Section 4 of this Agreement.

(c) “Restricted Stock Unit” means an Award representing an unfunded, unsecured
right to receive one share of the Common Stock of the Company.

(d) “Retirement” means Employee’s retirement from employment with the Company or
any of its Subsidiaries, other than termination for Cause, on or after the date
Employee attains age 60 provided Employee has ten (10) years of service as of
the date Employee retires from service, or on or after Employee attains age 65.



--------------------------------------------------------------------------------

4. RESTRICTIONS AND VESTING. Employee hereby accepts the Award of the Restricted
Stock Units and agrees with respect thereto as follows:

(a) Transferability. The Restricted Stock Units may be transferred in a manner
consistent with Section 15.13 of the Plan. Except as provided in Section 15.13
of the Plan and elsewhere in this Agreement and the Plan, the Restricted Stock
Units shall not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred except by will or the laws of descent and distribution. Any
attempted assignment of a Restricted Stock Unit in violation of this Agreement
shall be null and void. The Company shall not be required to honor the transfer
of any Restricted Stock Units that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or the Plan.

(b) Mandatory Mediation and Arbitration Procedure. By execution of this
Agreement and acceptance of this Award, which is a voluntary benefit provided to
Employee by the Company, Employee waives Employee’s right to a jury trial in
state or federal court and agrees that (i) the Hornbeck Offshore Operators, LLC
Dispute Resolution Agreement Mediation and Arbitration Procedure attached hereto
as Exhibit A (“Dispute Resolution Procedure”) and Section 15.17 of the Plan
shall be the sole and exclusive means of resolving disputes of the parties
(including any other persons claiming any rights or having any obligations
through the Company or Employee) arising out of or relating to this Agreement,
and (ii) the Dispute Resolution Procedure shall be the sole and exclusive means
for resolving any other covered dispute between Employee and the Company or any
of its Subsidiaries (including any other person(s) claiming any rights or having
any obligations through the Company or Employee). By execution of this
Agreement, however, Employee does not waive Employee’s right to any normally
available remedies Employee may have in connection with any claim Employee may
bring against the Company or any of its Subsidiaries, as an arbitrator can award
any normal remedies Employee could get in a court proceeding. By execution of
this Agreement Employee represents that to the extent Employee considered
necessary, Employee has sought, at Employee’s own expense, counsel regarding the
terms of this Agreement and the waiver contemplated in this Section 4(b).

(c) Forfeiture of Restricted Stock Units. If Employee terminates service with
the Company and its Subsidiaries prior to the              anniversary of the
Award Date for any reason other than the Employee’s death, Disability, or
Retirement, as herein defined, or if Employee (or Employee’s estate) shall
initiate a legal proceeding against the Company other than pursuant to the terms
of the Dispute Resolution Procedure, then Employee (or Employee’s estate, as
applicable) shall, for no consideration, forfeit all Restricted Stock Units;
provided, however, that the Committee or its designee may, in the Committee’s or
the designee’s sole and absolute discretion, as applicable, provide for the
acceleration of the vesting of the Restricted Stock Units, eliminate or make
less restrictive any restrictions contained in this Agreement, waive any
restriction or other provision of the Plan or this Agreement or otherwise amend
or modify this Agreement in any manner that is either (i) not adverse to
Employee, or (ii) consented to by Employee.

 

2



--------------------------------------------------------------------------------

Notwithstanding the forgoing, if prior to the              anniversary of the
Award Date based upon reasonable investigation and belief, the Committee or its
designee, as applicable, determines that Employee should be subject to
disciplinary action other than termination of Employee’s service with the
Company or any of its Subsidiaries, such disciplinary action can include
Employee’s forfeiture of all or any portion of Employee’s Restricted Stock Units
awarded under this Agreement, such determination to be made by the Committee or
its designee, in the Committee’s or the designee’s sole and absolute discretion,
as applicable. For purposes of this paragraph such action can be taken by the
Committee or its designee, as applicable, because of (i) any act or omission of
Employee that (A) results in the assessment of a criminal penalty against the
Company, (B) is otherwise in violation of any federal, state, local or foreign
law or regulation (other than traffic violations and other similar
misdemeanors), (C) adversely affects or could reasonably be expected to
adversely affect the business reputation of the Company, or (D) otherwise
constitutes willful misconduct, gross negligence, or any act of dishonesty or
disloyalty, (ii) the violation by Employee of policies established by the
Company, or (iii) the Company’s determination that Employee’s performance or
conduct was unacceptable.

(d) Vesting of Restricted Stock Units. If Employee provides continuous, eligible
service to the Company and its Subsidiaries, as determined by the Committee or
its designee, in the Committee’s or the designee’s sole and absolute discretion,
as applicable, until the              anniversary of the Award Date, Employee
shall vest in one hundred percent (100%) of the Restricted Stock Units.

(e) Retirement, Death or Disability. If, as a result of Employee’s death,
Retirement, or Disability, Employee terminates service with the Company and its
Subsidiaries prior to the              anniversary of the Award Date, Employee
shall vest in and have a non-forfeitable right to one hundred percent (100%) of
the Restricted Stock Units.

(f) Change of Control. If a Change of Control occurs prior to the             
anniversary of the Award Date, Employee shall vest in and have a non-forfeitable
right to one hundred percent (100%) of the Restricted Stock Units.

(g) Rights. Restricted Stock Units represent an unfunded, unsecured promise of
the Company to issue shares of Common Stock of the Company as otherwise provided
in this Agreement. Other than the rights provided in this Agreement, Employee
shall have no rights of a stockholder of the Company until such Restricted Stock
Units have vested and the related shares of Common Stock have been issued
pursuant to the terms of this Agreement.

(h) Issuance of Common Stock. The Company will issue to Employee the shares of
Common Stock underlying the vested Restricted Stock Units, no later than the
later of (i) 2 1/2 months after the Restricted Stock Units vest pursuant to
Section 4 above, or (ii) as soon as is administratively practicable thereafter.
Evidence of the issuance of the shares of Common Stock pursuant to this
Agreement may be accomplished in such manner as the Company or its authorized
representatives shall deem appropriate including, without limitation, electronic
registration, book-entry registration or issuance of a certificate or
certificates in the name of Employee or in the name of such other party or
parties as the Company and its authorized representatives shall deem
appropriate.

 

3



--------------------------------------------------------------------------------

In the event the shares of Common Stock issued pursuant to this Agreement remain
subject to any additional restrictions, the Company and its authorized
representatives shall ensure that Employee is prohibited from entering into any
transaction, which would violate any such restrictions, until such restrictions
lapse.

(i) Associated Preferred Stock Purchase Rights. The issuance of any shares of
Common Stock as the result of Employee’s vesting in Restricted Stock Units
pursuant to this Agreement will include any associated preferred stock purchase
rights.

5. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse
of Employee in any of the Restricted Stock Units shall be subject to all of the
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Employee’s interest in such Restricted Stock Units to be so
forfeited and surrendered pursuant to this Agreement.

6. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

7. TAX MATTERS.

(a) The vesting of any Restricted Stock Units and the related issuance of shares
of Common Stock pursuant to paragraph (h) of Section 4 of this Agreement shall
be subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the “Required Withholding”). By
execution of this Agreement, Employee shall be deemed to have authorized the
Company to withhold from the shares of Common Stock issued as a result of
Employee’s vesting in the Restricted Stock Units, the shares of Common Stock
necessary to satisfy Employee’s Required Withholding, if any. The amount of the
Required Withholding and the number of shares of Common Stock required to
satisfy Employee’s Required Withholding, if any, as well as the amount reflected
on tax reports filed by the Company, shall be based on the closing price of the
Common Stock on the day the Restricted Stock Units vest pursuant to Section 4 of
this Agreement. Notwithstanding the foregoing, the Company may require that
Employee satisfy Employee’s Required Withholding, if any, by any other means the
Company, in its sole discretion, considers reasonable. The obligations of the
Company under this Agreement shall be conditioned on such satisfaction of the
Required Withholding.

(b) Employee acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Employee to review with Employee’s
own tax advisors the federal, state, and local tax consequences of this Award.
Employee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Employee understands that
Employee (and not the Company) shall be responsible for Employee’s own tax
liability that may arise as a result of this Agreement.

8. EMPLOYMENT AGREEMENT CONTROLS. Notwithstanding any language in this Agreement
to the contrary, to the extent of any conflict between this Agreement and any
written employment agreement with Employee, the terms of such employment
agreement shall control.

 

4



--------------------------------------------------------------------------------

— Signatures to Follow —

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has executed this Agreement, all as of the
date first above written.

 

HORNBECK OFFSHORE SERVICES, INC. By:  

 

Title:  

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTED STOCK UNITS SUBJECT TO THIS
AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF EMPLOYEE’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
UNITS). EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON EMPLOYEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF EMPLOYEE’S SERVICE TO THE COMPANY. Employee acknowledges
receipt of a copy of the Plan, represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Restricted Stock Unit Award
subject to all of the terms and provisions hereof and thereof, including the
mandatory Dispute Resolution Procedure. Employee has reviewed this Agreement and
the Plan in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of this Agreement and the Plan.

 

      EMPLOYEE DATED:  

 

    SIGNED:  

 

 

    Address:  

 

Print Employee Name            

 



--------------------------------------------------------------------------------

EXCLUSIVE DISPUTE RESOLUTION AGREEMENT

MEDIATION AND ARBITRATION PROCEDURE

While HORNBECK-OFFSHORE OPERATORS LLC (“The Company”) hopes that employment
disputes with its Employees will not occur, the Company believes that where such
disputes do arise, it is in the mutual interest of all concerned to handle them
promptly and with a minimum of disturbance to the operations of the Company’s
business and the lives of its Employees.

Accordingly, to provide for more expeditious resolution of employment-related
disputes that may arise between the Company and its Employees, the Company has
instituted a mandatory Mediation and Arbitration Procedure (the “Procedure”) for
all its Employees. Under the Procedure, disputes that may arise from your
employment with the Company or the termination of your employment must (after
appropriate attempts to resolve your dispute internally through the Company
management channels) be submitted for resolution by non-binding mediation and,
if needed, mandatory arbitration.

In agreeing to submit certain employment disputes for resolution by private
mediation and (if necessary) arbitration, you acknowledge that such agreement is
given in exchange for rights to which you are not otherwise entitled – namely,
your eligibility for certain benefits, and the more expeditious resolution of
such disputes. In exchange for your agreement to submit such disputes to
mediation and (if necessary) binding arbitration, the Company likewise agrees to
the use of mediation and arbitration as the exclusive forum for resolving
employment disputes covered by this Agreement.

Hence, the parties shall be precluded from bringing or raising in court any
dispute or other such forum that was or could have been brought or raised
pursuant to the procedures set forth in this Agreement.

Scope of the Mediation and Arbitration Procedure

As a condition of your employment at the Company, or, where applicable, your
right to receive certain voluntarily awarded compensation, such as restricted
stock units, awards and/or options, you agree that any challenge to or
controversy or claim arising out of or relating to your employment relationship
with the Company or the termination thereof, must be submitted for non-binding
mediation before a neutral third-party, and (if necessary) for final and binding
resolution by a private and impartial arbitrator, to be jointly selected by you
and the Company.

All possible claims or disputes are covered by this Agreement unless
specifically excluded herein, including claims that are before an administrative
agency, or claims as to which the employee has an alleged cause of action,
including without limitation claims for breach of any contract or covenant
(express or implied), tort claims, claims for discrimination (including but not
limited to discrimination based on sex, pregnancy, race, national or ethnic
origin, age, religion, creed, marital status, sexual orientation, mental or
physical disability or medical condition, specifically including claims under
The American With Disabilities Act, or any other applicable law, veteran status,
or other characteristics protected by statute), claims for wrongful discharge,
and/or claims for violation of any federal, state or other governmental law,
statute, regulation or ordinance, and whether based on statute or common law.



--------------------------------------------------------------------------------

Disputes covered by the Procedure include all such claims whether made against
the Company, any of its subsidiary or affiliated entities, or its individual
officers or directors thereof (in an official or personal capacity).

Claims not Covered: Claims covered by this Agreement do not include: (i) a claim
for workers’ compensation benefits under state worker’s compensation laws;
(ii) a claim for unemployment compensation benefits; (iii) a claim by the
Company for injunctive and/or other equitable relief, including but not limited
to such claims for unfair competition and/or the use or unauthorized disclosure
of trade secrets or confidential information, as to which the Company may seek
and obtain relief from a court of competent jurisdiction; and (iv) a claim based
upon the Company’s current (successor or future) employee benefits and/or
welfare plans that expressly contain an appeal procedure or other procedure for
the resolution of disputes under the plan.

Non-binding Mediation

If efforts at informal resolution fail, disputes arising under this Agreement
must first be submitted for non-binding mediation before a neutral third party.
The complainant may within six (6) months of the act or omission complained of
(or a greater period of time, if allowed by the applicable statute of
limitations), whichever is later, request that the matter be submitted to the
mediation and arbitration procedure described below. Mediation is an informal
process where the parties to a dispute meet in an attempt to reach a voluntary
resolution, using the third party as a facilitator. Mediation shall be conducted
and administered by the American Arbitration Association (“AAA”) under its
Employment Mediation Rules, which are incorporated herein by reference, or as
otherwise agreed between the parties.

Binding Arbitration

If a covered dispute remains unresolved at the conclusion of the mediation
process, either party may submit the dispute for resolution by final binding
arbitration under the Procedure. The arbitration will be conducted under the
employment Dispute Resolution Rules of the AAA, as amended and effective on
June 1, 1997, as amended from time to time thereafter. These Rules, incorporated
by reference herein, include (but are not limited to) the procedures for the
joint selection of an impartial arbitrator and for the hearing of evidence
before the arbitrator. The arbitrator shall have the authority to allow for
appropriate discovery and exchange of information prior to a hearing, including
(but not limited to) production of documents, information requests, depositions,
and subpoenas. A copy of the complete AAA Employment Dispute Resolution Rules
may be obtained from the Vice President of Human Resources or the Company’s
designee.

Any conflict between the rules and procedures set forth in the AAA rules and
those set forth in this Agreement shall be resolved in favor of those in this
Agreement. The burden of proof at an arbitration shall at all times be upon the
party seeking relief. In reaching his/her

 

2



--------------------------------------------------------------------------------

decision, the arbitrator shall apply the governing substantive law applicable to
the claim(s), cause of action(s) and defense(s) asserted by the parties as
applicable in the state where the claims arise or the applicable statute at
issue. The arbitrator shall have the power to award all remedies that could be
awarded by a court or administrative agency in accordance with the governing and
applicable substantive law.

Time Limits and Procedures

The aggrieved party must give written notice of any claim to the other party
within six months of the date the aggrieved first knew or should have known of
the facts giving rise to the claim (or a greater period of time, if allowed by
an applicable statute of limitations), otherwise, the claim shall be deemed
waived. The written notice shall describe the nature of all claims asserted and
the facts upon which such claims are based and shall be mailed to the other
party by certified or registered mail, return receipt requested. Any such notice
mailed to the Company shall be addressed to:

Samuel A. Giberga

Senior Vice President & General Counsel

HORNBECK OFFSHORE OPERATORS, LLC

103 Northpark Blvd., Third Floor

Covington, LA 70433

Any mediation or arbitration conducted pursuant to this Agreement shall take
place in Covington, Louisiana or the location of the office to which the
employee was assigned, unless the employee’s most recent work location with the
Company is outside Louisiana, in which case the mediation and arbitration will
take place in such other location. The arbitrator shall render a decision and
award within 30 days after the close of the arbitration hearing or at any later
time on which the parties may agree. The award shall be in writing and signed
and dated by the arbitrator and shall contain express findings of fact and the
basis for the award.

The parties will pay AAA’s administrative fee pursuant to AAA guidelines for
employer promulgated plans. The Company shall bear the arbitrator’s fees and
expenses. All other costs and expenses associated with the arbitration,
including without limitation, the parties’ respective attorneys’ fees, shall be
borne by the party incurring the expense. However, if the parties arbitrate a
statutory claim which allows for an award of costs and attorney’s fees, the
arbitrator may award such costs and fees consistent with the term of the statute
and pertinent case law.

Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction. The award may be vacated or modified only on the grounds
specified in the Federal Arbitration Act or other applicable law.

Conformity With Law

If any one or more of the provisions of this Agreement shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties hereto
that such provision shall be modified to the minimum extent necessary to make it
or its application valid and enforceable.

 

3



--------------------------------------------------------------------------------

No Retaliation/Employment At-Will

Under no circumstances will a Company employee be retaliated against in any way
for invoking the Procedure in good faith to seek the resolution of a dispute.
Company managers who engage in such retaliation will be subject to discipline
under the appropriate Company disciplinary procedures.

The Company Arbitration and Mediation Policy does not in any way alter the
at-will employment status of Company Employees. The Company and its Employees
are always free to terminate the employment relationship at any time for any
lawful reason, and employment is not for any specific or definite duration.

This Agreement sets forth the complete agreement of the parties on the subject
of mediation and arbitration of the covered claims defined above, and supersedes
any prior or contemporaneous oral or written understanding on these subjects. No
party is relying on any representations, oral or written, on the subject,
enforceability or meaning of this Agreement, except as specifically set forth
herein.

By providing your signature below, you indicate your agreement to the terms set
forth above. By the provision of the signature of the Company Official below,
the Company hereby indicates its agreement, as well, to the terms set forth
herein. Both parties understand that by agreeing to the terms herein, both are
giving up any constitutional or statutory right they may possess to have covered
claims decided in a court of law before a judge or a jury.

 

Agreed to and acknowledged:     Agreed to and acknowledged:

 

   

 

Todd M. Hornbeck, President     Employee Signature    

 

    Print Employee Name Dated:  

 

    Dated:  

 

 

4